DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended): please amend to read as follows:
	“a rotating and perforated drum for stirring a mass of articles” in lines 2-3;
	“which 
	“for a product the articles are stirred by the drum” in lines 4-5;
	“a control column, able to be located 
	“at least one articulated arm” in line 9;	
“a nozzle set carrier being joined by an articulated connection 
	“the at least one articulated arm” in line 12;
the first and second shafts” in lines 12-13;
	“the at least one articulated arm” in line 15;
	“produce  at least one articulated arm” in lines 15-16;
	“the at least one articulated arm” in line 17;
	“based on a relative angular position” in lines 17-18;
	“the control column” in line 18;
	“to thereby vary the angular position a degree of extension of the at least one articulated arm and an orientation of the nozzle set carrier” in lines 21-23.

Claim 2 (Amended): please amend to read as:
 	“the at least one articulated arm” on Pg. 4, line 6;
	“the third and fourth pulley means

Claim 4 (Amended): please amend to read as “

Claim 5 (Amended): please amend to read as “characterized in that the nozzle set carrier comprises a collector tube or distributor of the product to be sprayed, axially aligned with the second at least one articulated arm 

Claim 7 (Amended): please amend to read as “the at least one articulated 

Claim 8 (Amended): please amend to read as “characterized in that the nozzles are removably coupled carrier 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitation “pulley means” in claims 1-3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “pulley” without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 has/have been interpreted to cover “a cogwheel” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 9, line 33 through Pg. 10, lines 1-8).

Claim limitation “pulling means” in claims 1 and 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “pulling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 and has/have been interpreted to cover “chains or toothed/synchronous belts” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 9, line 33 through Pg. 10, lines 1-8).

Reasons for Allowance
Claims 1-8 are allowed. The invention of independent claim 1 is drawn to a coating with movable spray nozzles that comprising a coating container.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, a transmission system based on 
	The closest cited prior art of record, Giogoli (US 20020134303 corresponding to EP 1 200 197), fails to teach the allowable subject matter mentioned above.
The instant Office action agrees with the Written Opinion of the International Searching Authority provided for App. No. PCT/ES2019/070425 (already of record), which contains identical claims to the instant application, that it would not have been obvious to arrive at the invention recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717